Citation Nr: 0519629	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-01 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2004.  At that time, the Board determined that new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for schizophrenia which 
had been denied in August 1989.  The Board then remanded the 
issue for additional evidentiary development.  

In August 2004, the veteran failed to appear for a hearing 
that was to be conducted by a Veterans Law Judge.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence as to whether the veteran's schizophrenia 
is related to his active duty service.   


CONCLUSION OF LAW

Schizophrenia was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to  
service connection for schizophrenia.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge  
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical records are silent as to complaints of, 
diagnosis of, or treatment for any mental disorders.  
Additionally, there are no medical records or any other 
evidence demonstrating the presence of schizophrenia within 
one year of discharge which would allow for a grant of 
service connection on a presumptive basis.  

The Board notes, however, that service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In April 1985, a private psychiatrist reported that he had 
been treating the veteran since 1975 for chronic 
schizoaffective type, schizophrenic disorder.  

Private and VA clinical and hospitalization records dated 
from the mid 1980's to 2003 evidence diagnoses of 
schizophrenia.  

In June 2002, a private psychiatrist reported that the 
veteran first became sick while on active duty in the Navy 
and, following discharge, found it difficult to function in 
virtually all aspects of psychosocial behavior.  Residual 
type schizophrenic disorder was diagnosed.  The physician 
noted that, in the absence of any other identifiable 
precipitating factor, it was his opinion that the root cause 
of the veteran's mental illness was his service in the U. S. 
Navy and the stresses and trauma this experience fostered on 
the veteran.  

In November 2004, the veteran was afforded a VA mental 
disorders examination to determine the nature and etiology of 
his mental disorder.  The examiner reviewed the claims file 
including the veteran's service records and observed that the 
veteran was disciplined on numerous occasions for being 
absent without leave and other infractions while in the Navy.  
The examiner opined that, even though there was no evidence 
of treatment for mental disorders during the veteran's active 
duty service, the veteran's difficulty dealing with 
authority, his unauthorized absences and his continuing 
administrative problems with his commanding officers were 
undoubtedly and most likely related to his underlying 
schizophrenic illness, which was not diagnosed until after 
the veteran's discharge from the military.  

Although there are no medical records documenting treatment 
for a mental disorder during service or within one year of 
discharge, the Board must give some weight to the VA medical 
examiner's opinion.  The details included in the report of 
the November 2004 VA examination demonstrate that the 
examiner had access to and had reviewed the veteran's service 
records.  The examiner identified symptoms in service that 
the examiner felt were caused by an underlying schizophrenic 
illness.  The examiner related the behavior documented in the 
service records to the veteran's current symptomalogy.  The 
other medical evidence of record documents first treatment 
beginning in 1975, but it does not contradict a finding of 
onset of symptomatology in service.  The only other medical 
evidence of record which addressed the question of the time 
of onset of the veteran's mental illness, the private 
physician's June 2002 opinion, also links the veteran's 
schizophrenia to his active duty service.  Based on the 
evidence of record, the Board concludes that there exists a 
state of equipoise between the positive and the negative 
evidence.  Under such circumstances, the benefit of the doubt 
is given to the veteran.  38 U.S.C.A. § 5107(b).  Service 
connection is therefore warranted. 

In view of the favorable determination in this appeal, the 
Board need not address the question of compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) or implementing regulations.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002). 




ORDER

Service connection for schizophrenia is warranted.  The 
appeal is granted.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


